      CASE 0:16-cv-02642-JRT-TNL Document 73 Filed 11/01/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA

Aida Shyef Al-Kadi,                           Case No. 16-cv-2642 (JRT/TNL)

                               Plaintiff,
                                               PLAINTIFF’S MOTION TO
v.                                          EXCLUDE THE EXPERT OPINIONS
                                                 AND TESTIMONY OF
Ramsey County et al.,                             ODEH MUHAWESH

                            Defendants.



      Plaintiff Aida Shyef Al-Kadi respectfully moves the Court for an order

excluding the expert opinions and testimony of Odeh Muhawesh, pursuant to

Federal Rules of Evidence 403, 702, 703, and 704, and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 590-02 (1993).

      This motion is based upon the memorandum of law and accompanying

evidence filed pursuant to Local Rule 7.1, any further evidence and argument to be

presented at or before the hearing, and all of the files, records, and proceedings

herein. The grounds for the motion are stated with particularity in the opening

memorandum of law.
     CASE 0:16-cv-02642-JRT-TNL Document 73 Filed 11/01/18 Page 2 of 2



Dated: November 1, 2018             GREENE ESPEL PLLP


                                     s/ Virginia R. McCalmont
                                    Caitlinrose H. Fisher, Reg. No. 0398358
                                    Virginia R. McCalmont, Reg. No. 0399495
                                    222 S. Ninth Street, Suite 2200
                                    Minneapolis, MN 55402
                                    cfisher@greeneespel.com
                                    vmccalmont@greeneespel.com
                                    (612) 373-0830

                                    Attorneys for Plaintiff




                                     2
